DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, 5, 7-11, 14-16, 18-20, and 22 of the after-final claim set received 3/18/2021 are pending.  Claims 4, 6, 12-13, 17, and 21 have been canceled by the applicant.

Allowable Subject Matter
Claims 1-3, 5, 7-11, 14-16, 18-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or form a reasonable combination to teach the following in combination with the independent and interceding claim limitations:
Regarding Claim 1, the prior art does contain a teaching for the second channel surface transitions into the first channel surface via a curvature with a radius of maximally 8 mm.
Claims 2-3, 5, 7-11, 14-16, and 18-19 are allowable at least by dependency on claim 1.
Regarding Claim 20, “the shell surface of the channel portion is offset radially outwards by a distance                                 
                                    ∆
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                             to an end of a shell surface of the first air guiding channel, and the channel portion extends with a length xPF along the nozzle longitudinal axis, with                                 
                                    
                                        
                                            X
                                        
                                        
                                            p
                                            f
                                        
                                    
                                    ≥
                                    2
                                    ∆
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                            .”
Regarding Claim 22, wherein, at a radially inner third surface of the fuel guiding channel, a concave curvature is provided via which an upstream obliquely radially .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/R.D.F/	/GERALD L SUNG/                                                                                    Primary Examiner, Art Unit 3741                                                                                                                    Examiner, Art Unit 3741